Citation Nr: 1513244	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-07 679	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $5,707.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active military service February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises that denied a waiver of a debt in the amount of $5,707.00.

On his VA Form 9, the Veteran requested a hearing via videoconference.  A videoconference hearing was scheduled for July 2014, however, the Veteran did not appear at his scheduled hearing or indicate good cause for not appearing.  Thus, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2014).


FINDINGS OF FACT

1.  For the period from June 1, 2011 through December 2011, the Veteran received VA pension benefits to which he was not entitled due to additional income in the form of Social Security Administration (SSA) disability benefits, which resulted in an overpayment in the amount of $5,707.00; his request for a waiver of recovery of the overpayment was timely.

2.  There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt.

3.  The Veteran was not at fault in the creation of the debt.

4.  The recovery of the overpayment defeats the purpose for which the benefits were intended.







CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of pension benefits in the amount of $5,707.00 have been met.  38 U.S.C.A. § 1521, 1522, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.23, 3.271, 3.272, 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board has fully granted the benefit sought on appeal and, therefore, no discussion of VA's duty to notify or assist is necessary.

Validity of Overpayment

The Board must initially determine whether the overpayment was validly created.  There is no question that there was an overpayment of VA benefits.  

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and the number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2014). 

In determining income for the purposes of nonservice-connected pension benefits, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by 38 C.F.R. § 3.272 (2014).  See 38 C.F.R. § 3.271(a) (2014).  A veteran who is receiving a pension must notify VA of any material change or expected change in income, which would affect entitlement to receive, or the rate of, the benefit being paid.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a) (1) (2014). 

A September 2001 rating decision awarded nonservice-connected pension benefits.  In the accompanying letter, the Veteran was notified that his VA pension was directly related to his income, and that he must notify VA immediately if his income changed.  SSA benefit income was specifically identified as being relevant income. 

In a correspondence received June 23, 2011, the Veteran informed VA that he had begun receiving SSA benefits in the amount of $811.00 per month beginning June 16, 2011.  He indicated that he still believed he was entitled to VA pension benefits, albeit at a lower rate, and requested that VA adjust his pension benefits accordingly.  From June 23, 2011 to December 30, 2011, the Veteran's pension benefits remained unchanged.  In December 2011, the Veteran was notified that his pension benefits would be reduced effective June 1, 2011 to reflect his SSA income and that due to the change in his income an overpayment had been created.  In January 2012, the Veteran was notified that an overpayment of $5,707.00 had been created and that VA proposed to withhold his pension benefits effective April 2012 until his overpayment was recouped. 

The facts are undisputed: from June 2011 through December 2011, the Veteran received pension benefits in excess of what he was entitled.  The Veteran has not challenged the validity of the debt or questioned the calculation or existence of the overpayment.  Rather, he contends that he should be granted a waiver of the overpayment because VA failed to recalculate his benefits in a timely fashion and that collection of the overpayment should be waived based on hardship.  As such, the matter of the validity of the indebtedness is not at issue.

Waiver

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

As a preliminary matter, there is no issue of timeliness in this case as the request for a waiver was received in February 2012, which was within 180 days following the January 2012 notice of indebtedness.  

Furthermore, the Board notes that the Veteran was and continues to be entitled to VA pension benefits.  Shortly after receiving his first SSA disability payment, the Veteran submitted a letter informing VA of the effective date and amount of his SSA disability benefits.  Thus, the Board finds that waiver is not precluded based on fraud, misrepresentation, or bad faith.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2014).  

For the reasons that follow, the Board finds that recovery of the overpayment would be against equity and good conscience.  The Board concludes that a waiver of recovery of overpayment is warranted

With regard to the first and second factors, fault of the debtor and balancing the fault between the parties, the Board finds that the Veteran was not at fault in the creation of the debt.  The Veteran was granted SSA disability, effective April 2011.  In a correspondence received on June 23, 2011, the Veteran notified VA that he was now receiving SSA income, that he received his first payment on June 16, 2011, and informed VA of the payment amount.  From June 2011 through December 2011, the Veteran continued to receive full pension benefits.  

In denying the Veteran's waiver request, the Committee on Waivers and Compromises placed significant weight on the fact that the Veteran did not attempt to return the additional amount he was not entitled.  The Board disagrees.  The Veteran was entitled to a portion of the pension benefits he received from June 2011 through December 2011.  It is not as if he could simply not cash the check or discontinue his direct deposit.  Rather, it was VA that needed to recalculate the benefit and adjust the Veteran's payments, so that he received what he was due and nothing more.  Accordingly, while the Board acknowledges that Veteran continued to receive full pension benefits, as a practical matter the Board finds that VA is at fault because the Veteran timely informed VA of his SSA income and VA did not act on that information to recalculate the Veteran's benefits for more than 6 months.  Accordingly, the Board finds that the first and second factors heavily favor waiver of the overpayment.  

With respect to the third factor, financial hardship, the record indicates that VA began withhold the Veteran's pension benefits in order to recoup the overpayment.  The Veteran has submitted two financial status reports, the first dated in February 2012, prior to the withholding of his pension benefits payments, and the second in February 2013, after VA started withholding the Veteran's $180.00 in monthly pension benefit payments.  The February 2012 financial statement indicated that the Veteran's monthly income exceeded his monthly expenses by $321.00.  The February 2013 financial statement indicated that the Veteran's monthly income exceeded his monthly expenses by only $8.00.  Despite the Veteran's limited income, both financial statement reports indicate that the Veteran's net monthly income exceeds his monthly expenses, by at least a marginal level.  Even acknowledging that the Veteran is permanently and totally disabled and there is no indication of income potential in excess of his SSA and VA benefits, this factor nevertheless favors repayment.  

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, supports the waiver of overpayment in this case.  The February 2013 financial status report indicated that, absent his VA pension, the Veteran's monthly income is $841.00, which amounts to $10,092.00 per year.  As noted above, the purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  38 U.S.C.A. § 1521 (West 2014).  During the applicable period, the maximum allowable pension rate (MAPR) for a Veteran with no dependents ranged from $11,830.00 to $12,652.00.  See 38 C.F.R. § 3.23(a)(1) (2014); M21-1, Part I, Appendix B.  Recoupment of the overpayment, by withholding the Veteran's pension benefits would frustrate the purpose of the pension program by reducing his income below VA's predetermined basic minimal income level.  Accordingly, this factor favors waiver of repayment.

With regard to the fifth and sixth factors, whether a waiver of overpayment would cause "unjust enrichment" and the Veteran's reliance on the overpayment, the Board finds these factors favor recovery of the overpayment.  The Veteran received pension benefits in excess of what he was entitled; therefore, he would be unjustly enriched by waiver of the overpayment.  With regard to reliance, although the Veteran may have relied on the excess pension benefits to pay his monthly bills, the evidence does not show, nor does the Veteran contend, that he changed position to his detriment in reliance on these additional benefits. 

After a review of all the evidence, the Board finds that a waiver of the overpayment is warranted.  The Board finds that factors one, two, and four favor granting a waiver and factors three, five, and six weigh against granting the waiver.  While the Board has considered all the elements comprising the standard of equity and good conscience, the Board attributes great weight to VA's fault in the creation of this debt.  The fact that the VA could have avoided the creation of the debt altogether or substantially minimized the amount of the debt simply by performing its routine duties in a more prompt and timely manner is so significant that it tips the balance of the other considerations in the Veteran's favor.  The Board therefore finds that the evidence supports waiver of the debt resulting from the overpayment of pension benefits due the Veteran's receipt of SSA disability benefits. 



ORDER

Entitlement to a waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $5,707.00, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


